DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 3/18/2021 and 7/6/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Allowable Subject Matter
Claims 1-24 are allowed.
	Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a system for performing digital pre-distortion (DPD) for a first analog radio frequency (RF) transmit signal and a power amplifier, the system comprising:
a first RF transceiver circuit, the first RF transceiver circuit configured to output the first analog RF transmit signal; and
a DPD RF transceiver integrated circuit comprising:
a transmit signal path configured to output a second analog RF transmit signal generated from transmit baseband data input to the transmit signal path, wherein the transmit signal patch comprises integrated DPD functionality; and

wherein the system is configured so that the first analog RF transmit signal output by the non-DPD RF transceiver circuit is received by the receive signal path of the DPD RF transceiver integrated circuit so that the receive baseband data generated by the receive signal path is indicative of the first analog RF transmit signal; and
wherein the system is configured so that the receive baseband data generated by the DPD RF transceiver integrated circuit is received by the transmit signal path of the DPD RF transceiver integrated circuit, wherein the second analog RF transmit signal output by the transmit signal path is a digitally pre-distorted version of the first analog RF transmit signal for amplification by the power amplifier.

The closest prior art of Seo et al. (US 2019/0052235) discloses a communications system with a base station 110 and a relay station 120, wherein the relay station receives a first analog RF transmit signal from the Base station 110, and performs a reception and DPD transmission that discloses all of the claimed subject matter described.
However, the prior art does not disclose that the first RF transceiver circuit is a non-DPD RF transceiver circuity that does not include DPD functionality.

This limitation, in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (US 2011/0187455) discloses adaptive DPD.
Dick (US 9,008,156) discloses a repeater with DPD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/18/2021